NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                       JAN 26 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 SHANNON LEE STARR,                               No.   15-16447

                  Plaintiff-Appellant,            D.C. No. 5:15-cv-00806-RMW

   v.
                                                  MEMORANDUM*
 OAKLAND POLICE DEPARTMENT, et
 al.,

                  Defendants-Appellees.

                    Appeal from the United States District Court
                      for the Northern District of California
                    Ronald M. Whyte, District Judge, Presiding

                            Submitted January 18, 2017**

Before:       TROTT, TASHIMA, and CALLAHAN, Circuit Judges.

        Shannon Lee Starr appeals pro se from the district court’s judgment

dismissing his 42 U.S.C. § 1983 action alleging deprivation of the right to a fair

trial. We have jurisdiction under 28 U.S.C. § 1291. We review de novo.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Hamilton v. Brown, 630 F.3d 889, 892 (9th Cir. 2011) (dismissal for failure to state

a claim under 28 U.S.C. § 1915A); Whitaker v. Garcetti, 486 F.3d 572, 579 (9th

Cir. 2007) (dismissal under Heck v. Humphrey, 512 U.S. 477 (1994)). We affirm.

      The district court properly dismissed Starr’s action as Heck-barred because

success on Starr’s claims would necessarily imply the invalidity of his conviction

or sentence, and Starr failed to allege that his conviction had been invalidated. See

Heck, 512 U.S. at 486-87 (if “a judgment in favor of the plaintiff would necessarily

imply the invalidity of his conviction or sentence . . . the complaint must be

dismissed unless the plaintiff can demonstrate that the conviction or sentence has

already been invalidated”).

      AFFIRMED.




                                          2                                      15-16447